Title: From James Madison to Albert Gallatin, 26 July 1810
From: Madison, James
To: Gallatin, Albert


Dear Sir
Montpelier July 26. 1810
I inclosed to you, a few days ago a letter from Docr. Bache stating the complaints of Mrs. Jones, agst. the proceedings of the District Attorney at N. O. I have just recd. & inclose one from Mrs. Trist which is more full on the same subject. I am aware, that the business may lie, rather with the Controler, than with you; but it is not amiss that it should be under your view also. As Grymes’ explanations have not been recd. as he is personally obnoxious to that family, and as one of his Accusers is E. Jones, whose personal animosity is embittered by his political, it would be very unfair, as it is now unnecessary, to pass judgment on his conduct. It is easy to perceive that more was expected from him, than might be consistent with his public duty; tho’ it is to be presumed also, that a reciprocity of ill-will might tempt him to do less. If the property should, as I take to be of course, soon be exposed again to sale, Mrs. J. will have the oppy. of which she thinks she has been deprived, of becoming the purchaser. I remain without information from abroad. We are at length relieved from the apprehension of an Indian war, which at one moment Govr. Harrisons intelligence as to the arrangements of the Prophet, rendered highly probable. The several Tribes, towards the lakes, who had entered into his views, failed him at the critical moment. Mrs. Madison tenders her best respects to Mrs. Gallatin. Be pleased to add mine; & to be assured yourself of my esteem & my friendly wishes
James Madison
